

117 HR 3529 IH: Second Chance Opportunity for Re-Entry Education Act of 2021
U.S. House of Representatives
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3529IN THE HOUSE OF REPRESENTATIVESMay 25, 2021Mr. Nehls (for himself, Mrs. Demings, Mr. Weber of Texas, Mr. Babin, Mr. Carter of Texas, and Mr. Sessions) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Director of the Bureau of Justice Assistance to establish a grant program to promote re-entry training programs and reduce recidivism, and for other purposes.1.Short titleThis Act may be cited as the Second Chance Opportunity for Re-Entry Education Act of 2021 or the SCORE Act of 2021.2.Grant to promote re-entry training programs and reduce recidivism(a)In generalNot later than 180 days after the date of the enactment of this Act, the Director of the Bureau of Justice Assistance shall establish a grant program called the Second Chance Opportunity for Re-Entry Education Grant Program (in this Act referred to as the Program) to promote re-entry training programs and reduce recidivism to county jails for qualified non-violent inmates.(b)Grant authorityIn carrying out the Program, the Director may award a grant on a competitive basis in accordance with this section.(c)Eligible recipients(1)In generalThe Director may award a grant under the Program to a county with a county jail inmate population of 500 or more inmates, determined by the Director to have the authority and capability to carry out a project described in subsection (d).(2)County coordinationThe Director may award a grant under the Program to two or more counties, as a group, with a county jail inmate population of less than 500 inmates if the combined inmate population of these counties is 500 or more inmates and together these counties are determined by the Director to have the authority and capability to carry out a project described in subsection (d).(d)Eligible projectsGrant funds awarded under the Program may only be used to develop or manage an existing career training program at a county jail to provide training in welding, heating ventilation, and air conditioning (HVAC), plumbing, or any other career training program determined to be an eligible project by the Director. (e)Applications(1)In generalTo be eligible for a grant under the Program, a county with a county jail inmate population of 500 or more inmates may submit to the Director an application in such form, at such time, and containing such information as the Director determines to be appropriate.(2)County coordinationTo be eligible for a grant under the Program, two or more counties with a combined county jail inmate population of 500 or more inmates may submit to the Director an application as a group, in such form, at such time, and containing such information as the Director determines to be appropriate. (f)PriorityIn making a grant under the Program, the Director shall give priority to an eligible recipient that—(1)has career training programs and facilities for such programs;(2)coordinates with local or adjacent civilian trade schools, technical or vocational institutes, or community colleges that can provide paid instructors for inmate classroom instruction;(3)as county owned or leased land that can support construction of classroom and vocational training space;(4)has county assets so that the county can transport, feed, and secure inmates during inmate classroom instruction and traveling to and from such classroom instruction; (5)has administrative support from a county sheriff, county judge, or county commissioners court members, as applicable; and(6)coordinates with non-profit organizations and unions that have expertise and experience in career training programs. (g)Limitation on grant amountsThe amount of a grant under the Program shall not exceed $500,000, including if a grant is made to two or more counties with a combined county jail inmate population of 500 or more inmates.(h)Federal shareThe Federal share of the cost of a project assisted with a grant under the Program shall not exceed 75 percent.(i)Evaluation of ProgramNot later than 365 days after the date of the enactment of this Act, and annually thereafter, an eligible recipient who is awarded a grant under the Program shall submit to the Director a report on the Program, including:(1)The number of inmates that entered career training programs developed pursuant to the Program.(2)The number of inmates that completed or graduated career training programs developed pursuant to the Program.(3)The number of inmates that completed or graduated career training programs developed pursuant to the Program and re-entered the county jail after their release from jail.(4)The number of inmates that completed or graduated career training programs developed pursuant to the Program who found employment after release and what career field they are employed in. (j)Qualified non-Violent inmates definedIn this section, the term qualified non-violent inmates means—(1)a non-violent individual who has not been convicted of an offense during the course of which—(A)the individual used a firearm or other dangerous weapon; or(B)there occurred the death of, or serious bodily injury to, any person;(2)a non-violent individual who has not been charged or convicted of any offense under Federal or State law, punishable by imprisonment for a term exceeding one year, that is murder, voluntary manslaughter, kidnapping, aggravated assault, a forcible sex offense, robbery, arson, extortion, or the use or unlawful possession of a firearm described in section 5845(a) of the Internal Revenue Code of 1968 (26 U.S.C. 5845(a)) or explosive material as defined in section 841(c) of title 18, United States Code. (k)Funding of programSection 506 of the Omnibus Crime Control and Safe Streets Act of 198 (34 U.S.C. 10157) is amended by inserting the following new subsection: (c)Of the total amount made available to carry out this part for a fiscal year, the Attorney General shall reserve not more than 3 percent to be granted to 1 or more county for the grant program established pursuant to the SCORE Act of 2021 for each of the fiscal years 2022 to 2027. . 